Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00476-CV

                         IN THE INTEREST OF A.R.R., a Child

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 18-05-24951-CV
                         Honorable Cathy Morris, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant.

      SIGNED December 27, 2019.


                                             _________________________________
                                             Patricia O. Alvarez, Justice